The defendant’s petition for certification for appeal from the Appellate Court, 40 Conn. App. 1 (AC 12993), is granted, limited to the following issues:
“1. Did the Appellate Court properly hold that General Statutes § 53-21 is violated by conduct posing a risk of injury to a child’s mental health?
“2. Did the Appellate Court properly hold that, so construed, General Statutes § 53-21 is not unconstitutionally void for vagueness?
“3. Did the Appellate Court properly conclude that the trial court adequately instructed the jury on the applicability of General Statutes § 53-21 in the circumstances of this case?”